DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 13 September 2021, newly cancelling claim 18.  Therefore, claims 1-3, 6-17, 19-20 and 74-75 remain pending in the application.  The changes therein and corresponding remarks have been considered.


Specification/Claim Informality Objections
In claim 19, “claim 18” should be --claim 15-- (since claim 18 has been cancelled).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) and (b):

 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 6-14 and 74-75 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Specifically, claim 1 as amended now recites “a first boundary transistor connected between the second edge bit line and a bit line of the first bit line group”, wherein “the second edge bit line” is recited earlier in the claim as part of “a second bit line group”.  
However, the claim limitations “a first bit line group” and “a second bit line group” appear to be referring to two groups of local bit lines (e.g., with reference to the local bit lines on the left side of the decoders 131a and 132a in Fig. 9A of the present application, distinguished from the global bit lines on the right side thereof). 
As such, the above amended limitation appears to imply that the “first boundary transistor” is connected between two local bit lines, which is not clearly described in the specification (and drawings) as originally filed.  Instead, Fig. 9A of the present application local bit line BL4 and the global bit line GBL0.

Similarly, claim 2 as amended now recites “a second boundary transistor connected between the first edge bit line and a bit line of the second bit line group”, wherein “the first edge bit line” is recited in amended parent claim 1 as part of “a first bit line group”.  
However, the claim limitations “a first bit line group” and “a second bit line group” appear to be referring to two groups of local bit lines (e.g., with reference to the local bit lines on the left side of the decoders 131a and 132a in Fig. 9A of the present application, distinguished from the global bit lines on the right side thereof). 
As such, the above amended limitation appears to imply that the “second boundary transistor” is connected between two local bit lines, which is not clearly described in the specification (and drawings) as originally filed.  Instead, Fig. 9A of the present application shows the boundary transistor BT2 connected between the local bit line BL3 and the global bit line GBL3.

Claims 2-3, 6-14 and 74-75 depend from claim 1 or 2, thus are rejected for the same reason(s) above.

-----------------
Claims 1-3, 6-14 and 74-75 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With reference to the 35 USC 112(a) rejection above, claim 1 as amended now recites “a first boundary transistor connected between the second edge bit line and a bit line of the first bit line group”, wherein “the second edge bit line” is recited earlier in the claim as part of “a second bit line group”.  
In view of such amendment, claim 1 as amended is deemed indefinite because “a first bit line group” and “a second bit line group” appear to be referring to two groups of local bit lines (e.g., with reference to the local bit lines on the left side of the decoders 131a and 132a in Fig. 9A of the present application, distinguished from the global bit lines on the right side thereof), while “a first boundary transistor” in the amendment appears to be referring to a transistor connected between a local bit line and a global bit line (e.g., with reference to the transistor BT1 in Fig. 9A of the present application) and not between two local bit lines as implied in the amendment.

Further, in claim 1 as amended, in line 5, it is unclear in the claim whether “a bit line of the first bit line group” is intended to include or exclude the “first edge bit line” of the “first bit line group” recited earlier in the claim.

Similarly, with reference to the 35 USC 112(a) rejection above, claim 2 as amended now recites “a second boundary transistor connected between the first edge bit line and a bit line of the second bit line group”, wherein “the first edge bit line” is recited earlier in amended parent claim 1 as part of “a first bit line group”.  
claim 2 as amended is deemed indefinite because “a first bit line group” and “a second bit line group” appear to be referring to two groups of local bit lines (e.g., with reference to the local bit lines on the left side of the decoders 131a and 132a in Fig. 9A of the present application, distinguished from the global bit lines on the right side thereof), while “a second boundary transistor” in the amendment appears to be referring to a transistor connected between a local bit line and a global bit line (e.g., with reference to the transistor BT2 in Fig. 9A of the present application) and not between two local bit lines as implied in the amendment.

Further, in claim 2 as amended, in line 4, it is unclear in the claims whether “a bit line of the second bit line group” is intended to include or exclude the “second edge bit line” of the “second bit line group” recited earlier in amended parent claim 1.
Further, in line 5, it is unclear in the claims whether “the bit line of the first bit line group” is intended to be --the bit line of the second bit line group-- (with reference to the same in line 4 of the claim).

Claims 2-3, 6-14 and 74-75 depend from claim 1 or 2, thus are rejected for the same reason(s) above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 11-13, insofar as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0025066 A1 (“FASOLI”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, FASOLI discloses a resistive memory device comprising: 
a first bit line group (e.g., the group of 333’s in Fig. 12) including a first edge bit line (the rightmost 333); 
a second bit line group (e.g., the group of 335’s in Fig. 12) including a second edge bit line (the leftmost 335); and 
a first boundary transistor (e.g., 226 or 228 in Fig. 8, for the leftmost 335 in Fig. 12) connected between the second edge bit line (e.g., UNSEL BL in Fig. 8, for the leftmost 335 in Fig. 12) and a bit line of the first bit line group (e.g., HALF-SEL BL in Fig. 8, for another 333 in Fig. 12, connected via “UNSELECTED” BIAS LINE and 224 in Fig. 8), and configured to apply a non-selection voltage of the bit line of the first bit line group (e.g., GND of HALF-SEL BL in Fig. 8, for the another 333 in Fig. 12) to the second edge bit line (i.e., apply GND to UNSEL BL in Fig. 8, for the leftmost 335 in Fig. 12, via 226 or 228 in Fig. 8) when the first edge bit line is selected (i.e., when the rightmost 333 in Fig. 12 is selected, as SEL BL in Fig. 8), 
wherein the first edge bit line is disposed closest to the second bit line group among the first bit line group (the rightmost 333 in Fig. 12 is closest to the group of 333’s), and the second edge bit line is disposed closest to the first bit line group among the second bit line group (the leftmost 335 in Fig. 12 is closest to the group of 335’s).

Regarding claim 2, FASOLI discloses the resistive memory device of claim 1, further comprising: 
a second boundary transistor (e.g., 226 or 228 in Fig. 8, for the rightmost 333 in Fig. 12) connected between the first edge bit line (e.g., UNSEL BL in Fig. 8, for the rightmost 333 in Fig. 12) and a bit line of the second bit line group (e.g., HALF-SEL BL in Fig. 8, for another 335 in Fig. 12, connected via “UNSELECTED” BIAS LINE and 224 in Fig. 8), and configured to apply the non-selection voltage of the bit line of the [second] bit line group (e.g., GND for HALF-SEL BL in Fig. 8, for the another 335 in Fig. 12) to the first edge bit line (i.e., apply GND to UNSEL BL in Fig. 8, for the rightmost 333 in Fig. 12, via 226 or 228 in Fig. 8) when the second edge bit line is selected (i.e., when the leftmost 335 in Fig. 12 is selected, as SEL BL in Fig. 8); 
a first edge transistor (e.g., 221 in Fig. 8, for the rightmost 333 in Fig. 12) configured to apply a selection voltage (e.g., -VRR/2 in Fig. 8) to the first edge bit line (SEL BL in Fig. 8, for the rightmost 333 in Fig. 12) according to a first bit line group selection signal (e.g., according to a selection signal associated with the rightmost 333 in Fig. 12, with reference to 208 or 212 in Fig. 8, as part of selecting the group of 333’s in Fig. 12); and 
(e.g., 221 in Fig. 8, for the leftmost 335 in Fig. 12) configured to apply the selection voltage (-VRR/2 in Fig. 8) to the second edge bit line (SEL BL in Fig. 8, for the leftmost 335 in Fig. 12) according to a second bit line group selection signal (e.g., according to a selection signal associated with the leftmost 335 in Fig. 12, with reference to 208 or 212 in Fig. 8, as part of selecting the group of 335’s in Fig. 12).

Regarding claim 3, FASOLI discloses the resistive memory device of claim 2, wherein the first boundary transistor (226 or 228 in Fig. 8, for the leftmost 335 in Fig. 12) is configured to apply the non-selection voltage (GND in Fig. 8) to the second edge bit line (UNSEL BL in Fig. 8, for the leftmost 335 in Fig. 12) according to the first bit line group selection signal (according to the selection signal associated with the rightmost 333 in Fig. 12, with reference to 208 or 212 in Fig. 8, as part of selecting the group of 333’s in Fig. 12, thus unselecting the group of 335’s), and 
the second boundary transistor (226 or 228 in Fig. 8, for the rightmost 333 in Fig. 12) is configured to apply the non-selection voltage (GND in Fig. 8) to the first edge bit line (the rightmost 333 in Fig. 12, as UNSEL BL in Fig. 8) according to the second bit line group selection signal (according to the selection signal associated with the leftmost 335 in Fig. 12, with reference to 208 or 212 in Fig. 8, as part of selecting the group of 335’s in Fig. 12, thus unselecting the group of 333’s).

Regarding claim 7, FASOLI discloses the resistive memory device of claim 3, wherein the second bit line group further comprises a third edge bit line (e.g., the rightmost 335 in Fig. 12), 
the resistive memory device comprises: 
a third bit line group (e.g., a group (not shown) that is to the right of the group of 335’s in Fig. 12, similar to the group of 333’s) including a fourth edge bit line (e.g., similar to the leftmost 333 in Fig. 12); 
a third boundary transistor (e.g., 226 or 228 in Fig. 8, for the leftmost bit line of the group (not shown) that is to the right of the group of 335’s in Fig. 12) configured to, when the third edge bit line is selected (when the rightmost 335 in Fig. 12 is selected), apply the non-selection voltage to the fourth edge bit line (apply GND in Fig. 8 to the leftmost bit line of the group (not shown) that is to the right of the group of 335’s in Fig. 12, as UNSEL BL in Fig. 8); and 
a fourth boundary transistor (e.g., 226 or 228 in Fig. 8, for the rightmost 335 in Fig. 12) configured to, when the fourth edge bit line is selected (when the leftmost bit line of the group (not shown) that is to the right of the group of 335’s in Fig. 12 is selected), apply the non-selection voltage to the third edge bit line (apply GND in Fig. 8 to the rightmost 335 in Fig. 12, as UNSEL BL in Fig. 8), and 
the third edge bit line is disposed closest to the third bit line group among the second bit line group (i.e., the rightmost 335 in Fig. 12 is closest to the group (not shown) that is to the right of the group of 335’s), and the fourth edge bit line is disposed closest to the second bit line group among the third bit line group (i.e., the leftmost bit line of the group (not shown) that is to the right of the group of 335’s in Fig. 12 is closest to the group of 335’s).

Regarding claim 11, FASOLI discloses the resistive memory device of claim 3, wherein (e.g., GND is applied to one end of 226 or 228 in Fig. 8, for the leftmost 335 in Fig. 12), and the second edge bit line is connected to another end of the first boundary transistor (UNSEL BL is connected to another end of 226 or 228 in Fig. 8, for the leftmost 335 in Fig. 12), and 
when the first edge bit line is selected (when the rightmost 333 in Fig. 12 selected, as SEL BL in Fig. 8), the ground voltage is applied to the second edge bit line (GND is applied to UNSEL BL in Fig. 8, for the leftmost 335 in Fig. 12).

Regarding claim 12, FASOLI discloses the resistive memory device of claim 3, wherein one end of the first boundary transistor is connected to a first node (e.g., one end of 226 or 228 in Fig. 8, for the leftmost 335 in Fig. 12, is connected to its “UNSELECTED” BIAS LINE node in Fig. 8), and the other end of the first boundary transistor is connected to the second edge bit line (e.g., the other end of 226 or 228 in Fig. 8, for the leftmost 335 in Fig. 12, is connected to UNSEL BL), 
one end of the second boundary transistor is connected to a second node (e.g., one end of 226 or 228 in Fig. 8, for the rightmost 335 in Fig. 12, is connected to its “UNSELECTED” BIAS LINE node in Fig. 8), and the other end of the second boundary transistor is connected to the first edge bit line (e.g., the other end of 226 or 228 in Fig. 8, for the rightmost 335 in Fig. 12, is connected to UNSEL BL), 
when the first edge bit line is selected (when the rightmost 333 in Fig. 12 is selected, as SEL BL in Fig. 8), the non-selection voltage is applied to the second edge bit line through the first node (GND is applied to UNSEL BL in Fig. 8, for the leftmost 335 in Fig. 12, through its “UNSELECTED” BIAS LINE node), and 
when the second edge bit line is selected (when the leftmost 335 in Fig. 12 is selected, as SEL BL in Fig. 8), the non-selection voltage is applied to the first edge bit line through the second node (GND is applied to UNSEL BL in Fig. 8, for the rightmost 333 in Fig. 12, through its “UNSELECTED” BIAS LINE node).

Regarding claim 13, FASOLI discloses the resistive memory device of claim 2, further comprising a boundary decoder (e.g., including 202 in Fig. 8, for the rightmost 333 and the leftmost 335 in Fig. 12) configured to receive an address (e.g., at an input of 202 in Fig. 8) and generate at least one of a first boundary selection signal (e.g., to select the rightmost 333 in Fig. 12) and a second boundary selection signal (e.g., to select the leftmost 335 in Fig. 12) according to the address (at the input of 202 in Fig. 8), 
wherein the first boundary transistor (226 or 228 in Fig. 8, for the leftmost 335 in Fig. 12) is configured to apply the non-selection voltage (GND in Fig. 8) to the second edge bit line (UNSEL BL in Fig. 8, for the leftmost 335 in Fig. 12) according to the first boundary selection signal (according to the selection signal associated with the rightmost 333 in Fig. 12, with reference to 208 or 212 in Fig. 8, as part of selecting the group of 333’s in Fig. 12, thus unselecting the group of 335’s), and 
the second boundary transistor (226 or 228 in Fig. 8, for the rightmost 333 in Fig. 12) is configured to apply the non-selection voltage (GND in Fig. 8) to the first edge bit line (UNSEL BL in Fig. 8, for the rightmost 333 in Fig. 12) according to the second boundary selection signal (according to the selection signal associated with the leftmost 335 in Fig. 12, with reference to 208 or 212 in Fig. 8, as part of selecting the group of 335’s in Fig. 12, thus unselecting the group of 333’s).


Allowable Subject Matter
Claim 15-17 and 19-20 are allowed.
Claims 6, 8-10, 14 and 74-75 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The record of the prosecution as a whole makes clear the reasons for the indication of allowable subject matter.  See the previous Office action, dated 09 July 2021.


Response to Arguments
Applicant’s arguments in Remarks, filed 13 September 2021, have been considered but are deemed not persuasive.
Arguments with respect to amended claim 1 (starting at the bottom of page 11 through page 14 of Remarks) pertain to the amendment in claim 1, with reference to Fig. 9A of the present application (see page 13 of Remarks).  
However, the transistor BT1 in Fig. 9A of the present application is connected between the local bit line BL4 and the global bit line GBL0.  Such details are not clearly recited in amended claim 1 as amended.  Instead, as indicated in the rejections under 35 USC 112(a) and local bit lines.  See the rejections above for more details.
Further, amended claim 1, insofar as understood, is rejected with reference to another embodiment in the cited Fasoli reference.  See the rejections above for more details.
The above new grounds of rejections are necessitated by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824